Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 8, 2013.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-12-01110-CV

                   IN RE EDWARD R. NEWSOME, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               234th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2005-06163

                          MEMORANDUM OPINION

      On December 13, 2012, relator Edward R. Newsome filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R.
App. P. 52.

      In his petition, relator does not ask this court to compel any action by the
trial court, nor does he attach to his petition any ruling by the trial court of which
he may complain. Relator refers to a final judgment in a civil suit that was
appealed to this court. See Newsome v. St. Luke’s Hosp., 2007 WL 1558759, No.
14-06-01149-CV (Tex. App.—Houston [14th Dist.] May 31, 2007, no pet.) (mem.
op.). Relator appears to be seeking to further litigate this suit and a motion to
transfer venue.

      Mandamus relief is available if the trial court abuses its discretion, either in
resolving factual issues or in determining legal principles, when there is no other
adequate remedy at law. Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992).
A trial court abuses its discretion if it reaches a decision so arbitrary and
unreasonable as to amount to a clear and prejudicial error of law, or if it clearly
fails to analyze or apply the law correctly. In re Cerberus Capital Mgmt., L.P.,
164 S.W.3d 379, 382 (Tex. 2005). The relator has the burden to present a petition
and record showing that he is entitled to mandamus relief. See Tex. R. App. P.
52.3, 52.7; In re Houstonian Campus, L.L.C., 312 S.W.3d 178, 187 (Tex. App.-
Houston [14th Dist.] 2010, orig. proceeding).

      Relator has not established that he is entitled to relief. Accordingly, we deny
relator’s petition for writ of mandamus.

                                                    PER CURIAM




Panel consists of Justices Boyce, Christopher, and McCally.



                                           2